Citation Nr: 0722591	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-38 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
condition, also referred to as sponydylolisthesis of the 
lumbosacral spine with spina bifida occulta.

2.  Entitlement to service connection for status post medial 
meniscectomy of the left knee, secondary to 
sponydylolisthesis of the lumbosacral spine with spina bifida 
occulta.

3.  Entitlement to service connection for patellofemoral 
arthrosis of the right knee, secondary to sponydylolisthesis 
of the lumbosacral spine with spina bifida occulta.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1979 to 
March 1980.

These matters were previously before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which found no new and material 
evidence to reopen the claim for service connection for a low 
back condition, also referred to as sponydylolisthesis of the 
lumbosacral spine with spina bifida occulta, and also denied 
service connection for status post medial meniscectomy of the 
left knee, secondary to sponydylolisthesis of the lumbosacral 
spine with spina bifida occulta and service connection for 
patellofemoral arthrosis of the right knee, secondary to 
sponydylolisthesis of the lumbosacral spine with spina bifida 
occulta.

In a July 2006 decision, the Board reopened the claim for 
service connection for a low back condition, but remanded to 
the RO the claim for service connection, on the merits, for 
additional action.  In addition, the Board deferred a 
decision on the secondary service connection claims.  
Following partial completion of the development requested, 
the RO continued its denial of each of the veteran's claims 
(as reflected in the February 2007 supplemental SOC (SSOC), 
and returned the claims file to the Board.  

For the reasons expressed below, the appeal is again being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on her part, is required.





REMAND

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In July 2006, the Board remanded this matter to the RO to 
schedule the veteran for a VA orthopedic examination to 
obtain an opinion regarding any link between the veteran's 
service and her low back disorder.  The remand notes that the 
veteran has, in addition to her claimed disc disorder, 
sponydylolisthesis of the lumbosacral spine with spina bifida 
occulta, which is considered a constitutional and 
developmental defect that is not a disability for VA 
purposes.  However, where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  VAOPGCPREC 82-
90 (1990).  The medical opinion should also have addressed 
the superimposed injury or disease issue as it relates to the 
veteran's low back claim.

Appellate review reveals that even though a VA spine 
examination was conducted in December 2006, the medical 
findings as given are insufficient to decide the claim on 
appeal.  In this regard, the examination report does not 
provide definitive evidence of a current low back disability 
(the diagnosis was status post lumbar diskectomy without 
specific evidence of radiculopathy of either lower 
extremity), nor did the examiner furnish an opinion as to the 
medical relationship, if any, between any current low back 
disability and active military service, to include a 
superimposed injury, as previously requested.  In addition, 
the examiner reported that there was no evidence either 
clinically or radiologically that this veteran is 
experiencing symptoms of a lumbar spondylolisthesis or any 
other developmental defect of the lumbar spine.  The 
examiner's findings appear to be in conflict and need 
clarification.  Under the circumstances, the Board finds that 
Stegall requires that this case be remanded to the RO for 
compliance with the prior remand.  In this regard, a VA 
examination, to include an opinion regarding the etiology of 
all current back disabilities found is therefore needed.

Also, in May 2007, the Board received additional medical 
evidence from the veteran without a waiver of initial RO 
consideration.  It appears that most of the evidence is new 
and relevant to the matter on appeal.  Therefore, on remand, 
the RO must consider the additionally submitted evidence and 
issue the veteran a Supplemental Statement of the Case which 
addresses the same.

In light of the development required for the claim for 
service connection for a low back condition, the Board will 
defer making a decision regarding the secondary service 
connection claims on appeal. The Board finds that these 
claims are inextricably intertwined, as resolution of the 
service connection claim for a low back condition directly 
impacts a decision involving the secondary service connection 
claims.  The CAVC has held that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should arrange for the veteran 
to undergo an orthopedic examination by a 
VA physician (M.D.) at an appropriate 
medical facility.  The veteran's entire 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

a.  The examiner should clearly identify 
all current pathology underlying the 
veteran's complaints of low back pain and 
limitation of motion. 

b.  The examiner should opine whether any 
such disability is a congenital or 
developmental defect of the low back; and 
if a congenital or developmental defect 
is present, whether there is evidence of 
any superimposed injury to the low back 
during service.  

c.  If any current low back disability is 
not a congenital or developmental defect, 
the examiner should opine whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
such disability is related to an active 
military service, to include complaints 
and findings noted in the service medical 
records. 

In providing this opinion, the physician 
is requested to comment on the 
discrepancy in findings, in that the 
veteran was found to have 
sponydylolisthesis of the lumbosacral 
spine with spina bifida occulta in 
service, then underwent surgery post 
service for a lumbar disc condition; 
however, most recently a November 2006 X-
ray found the lumbar spine was normal.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

2.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.

3.  Based on the results of the 
examination of the back, determine 
whether an opinion is warranted regarding 
the etiology of the veteran's left and 
right knee disorders.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

5.  After completing the requested 
action, and any additional notification 
or development deemed warranted, the RO 
should readjudicate each of the claims 
remaining on appeal (to include 
consideration of the additional medical 
evidence received by the Board in May 
2007, as noted above).  If any benefit 
sought is not granted, the veteran and 
her representative should be furnished 
with an SSOC and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



